Citation Nr: 0319111	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from April 1961 to October 
1971. 

This case arises from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  The appellant has appealed 
to the Board of Veterans' Appeals (BVA or Board) for 
favorable resolution.  

The appellant has not requested a hearing on the matter.  


FINDINGS OF FACT 

1.  The veteran died in April 1996.  

2. At the time of the veteran's death, service connection was 
in effect for paranoid schizophrenia, evaluated as 30 percent 
disabling.  

3.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
rated as totally disabling for a period of 10 years at the 
time of his death.


CONCLUSION OF LAW

The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained all pertinent 
documents required for adjudication of this claim.  The RO 
advised the claimant of the relevant laws and regulations, 
the VCAA, and VA's enhanced duty to assist and notify.  The 
appellant was informed of the evidence necessary to 
substantiate her claim. The Board notes that the VCAA made no 
change in the statutory or regulatory criteria that govern 
the criteria for the current claim.  Therefore, there is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  




II.  Factual Background

The appellant is the veteran's widow.  She asserts that the 
veteran had been 100 percent disabled due to service 
connected causes for 10 years prior to his death; and 
therefore she is entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  

The Board notes that in a July 1972 RO rating decision, the 
RO established service connection for paranoid schizophrenia 
and assigned a 30 percent rating under Diagnostic Code 9203.  
The 30 percent rating was continued in a February 1973 rating 
decision that the veteran did not appeal.  At no time did the 
veteran submit a claim for an increased rating.  

The record before the Board includes a statement from the 
appellant received in July 1986 to the effect that the 
veteran had disappeared in June 1986 and was likely to be 
mentally incompetent.  The appellant requested assistance in 
getting VA hospitalization for the veteran.  An April 1987 VA 
hospital report notes that the veteran had been involuntarily 
committed with a history of chronic paranoid schizophrenia.  
The report notes that he had a history of multiple past 
psychiatric admissions for tangentiality and flight of ideas.  
He had delusions of paranoia, auditory hallucination, and 
thoughts of homicide and suicide.  He had been unemployed for 
three years and had overused alcoholic beverages for 15 
years; however, at the time of discharge, it was felt that he 
was competent to handle funds and that he was capable of 
working in a limited work place setting.   

According to a certificate of death and attached incident 
report, the veteran's body was found in a motel room on April 
7, 1996.  He was 55 years of age.  No immediate cause of 
death was determined and an autopsy was ordered.  It was 
later determined through autopsy that the cause of death was 
occlusive atherosclerotic coronary artery disease.  

In a February 1997 rating decision, the RO denied a claim of 
entitlement to service connection for the cause of death and 
entitlement to Chapter 35 education benefits.  

Medical records subsequently obtained include a report of 
hospitalization at Southeastern Mental Health in May 1985 
that reflects that the veteran was delusional and probably 
hallucinating.  He had approximately eight prior 
hospitalizations for excessive drinking and thought disorder.  
The primary Axis I diagnosis was chronic paranoid 
schizophrenia with acute exacerbation.  He was re-
hospitalized in November 1985 and again in March 1987 for 
delusional and violent behavior.  According to an April 1987 
private psychological assessment, he was delusional and could 
not take care of his personal needs.  

In December 1998, the Board denied service connection for the 
cause of death of the veteran, and entitlement to Dependents 
Educational Assistance.  

In August 1999, the appellant applied for DIC benefits on the 
basis that a service-connected disability had rendered the 
veteran unemployable for over 10 years.  

In December 1999, the RO denied the claim on the basis that 
the veteran was not rated totally disabled due to service-
connected cause for 10 years prior to death.

In a December 1999 notice of disagreement (NOD), the 
appellant asserted that the veteran had received Social 
Security Administration (SSA) benefits for many years because 
he was totally disabled due to schizophrenia.  

In December 2000 and February 2001, the RO issued a statement 
of the case (SOC) and a supplemental statement of the case 
(SSOC) that discussed entitlement to DIC.  

In February 2001, SSA reported that the veteran had received 
disability benefits continuously from April 1975 until his 
death without saying why he was disabled.  

III.  Legal Analysis

Benefits authorized by 38 U.S.C.A. § 1318 shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met: (1) the veteran's death was 
not caused by his or her own willful misconduct; and (2) the 
veteran was in receipt of, or for any reason (including 
receipt of military retired or retirement pay or correction 
of a rating after the veteran's death based on clear and 
unmistakable error (CUE)), was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that either: (i) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death. 38 C.F.R. § 3.22 (2002).

The phrase "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because of any of seven enumerated factors.  38 C.F.R. 
§ 3.22(b) (2002).  In this case, the veteran's service-
connected disability was not totally rated.  

Based on a thorough review of the evidence, the Board finds 
that appellant is not entitled to receive DIC benefits under 
38 U.S.C.A. § 1318 because none of the qualifying 
circumstances has been met.  Although the veteran's death has 
not been shown to be the result of his own willful 
misconduct, at the time of his death the veteran was not in 
receipt of compensation for a service-connected disability 
that had been continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, or 
that had been so rated continuously for a period of not less 
than 5 years from the date of his discharge or other release 
from active duty.  Although VA and private medical evidence 
set forth above is cited as demonstrating that a 100 percent 
schedular evaluation or a total rating based on individual 
unemployability might have been warranted for the veteran's 
service-connected disabilities, no claim for an increased 
rating or total rating had been received and therefore no 
entitlement to receive such compensation had been 
established.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The issue of Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 must be decided 
not on a re-examination of the severity of the veteran's 
service-connected disability, but on the actual rating 
assigned to that disability during the statutory time 
period..  The veteran's service-connected disability was not 
actually rated totally disabling for the ten years or more 
prior to his death.  Moreover, the claim was received after 
March 1992, precluding "hypothetical" entitlement under 
38 C.F.R. § 19.196 (in effect prior to March 4, 1992), see 
Carpenter v. West, 11 Vet. App. 140 (1998); and this is not a 
case in which a claim had never been filed prior to death, 
see Wingo v. West, 11 Vet. App. 307 (1998).  

The material facts are not in dispute; however, the law 
requires that the total rating for service-connected 
disability must have actually been in effect.  In an issue 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis, supra.  Accordingly, 
entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




ORDER

DIC benefits under 38 U.S.C.A. § 1318 are denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

